Citation Nr: 1529607	
Decision Date: 07/10/15    Archive Date: 07/16/15

DOCKET NO.  14-02 192	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


	THE ISSUES	

1.  Entitlement to an initial compensable rating for a pilonidal cyst, coccyx.

2.  Entitlement to service connection for an acquired psychiatric disability to include, posttraumatic stress disorder (PTSD), a generalized anxiety disorder, and depression. 

3.  Entitlement to service connection for a neck disability.
      
4.  Entitlement to service connection for a headache disability, to include as secondary to a neck disability.

5.  Entitlement to total disability based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Shannon R. Fauver, Attorney at Law

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.M. Clark, Counsel


INTRODUCTION

The Veteran served on active duty from September 1993 to July 1997. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from January 2012 and March 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Offices (RO) in Louisville, Kentucky. 

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at an August 2014 BVA hearing.  A copy of the transcript is of record.

With respect to the Veteran's claim for PTSD, the Board notes that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Although the Veteran's claim was originally adjudicated by the RO as a claim for PTSD, treatment records additionally demonstrate that the Veteran has been diagnosed with a generalized anxiety disorder and depression.  The Board has recharacterized the issue into a claim for an acquired psychiatric disability.  See Id.

The Board has not only reviewed the Veteran's physical claims file, but also the Veteran's file on the 'Virtual VA' system to insure a total review of the evidence.

The issues of entitlement to service connection for an acquired psychiatric disability, a neck disability, headache disability and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Throughout the period on appeal, the Veteran has had a painful residual scar of a pilonidal cyst, coccyx.  


CONCLUSION OF LAW

The criteria establishing an initial 10 percent evaluation for a pilonidal cyst, coccyx, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.118, Diagnostic Codes (DCs) 7801, 7802, 7804, 7805 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Increased Rating- Pilonidal Cyst

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities.  Separate diagnostic codes identify the various disabilities, which are based, as far as practically can be determined, on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2014).  When rating a service-connected disability, the entire history must be borne in mind. Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board will also consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).

The Veteran's noncompensable evaluation was assigned under Diagnostic Code 7805, which allows for evaluation under any appropriate diagnostic code based on the disabling effects. 

The Board notes that Diagnostic Code 7800 is applicable to scars of the head, neck and face; the residual scarring in this case is to the Veteran's back/trunk.  The Board therefore finds that Diagnostic Code 7800 is not applicable in this case. See 38 C.F.R. § 4.118, Diagnostic Code 7800 (2014).

Under Diagnostic Code 7804, a 10 percent evaluation is assigned for 1 or 2 unstable or painful scars; a 20 percent evaluation is assigned for 3 or 4 unstable or painful scars; and, a 30 percent evaluation is assigned for 5 or more unstable or painful scars.  See 38 C.F.R. § 4.118, Diagnostic Code 7804 (2014).  Note (1) indicates that an unstable scar is one where, for any reason, there is frequent loss of covering over the scar.  Additionally, if one or more scars are both unstable and painful, an extra 10 percent will be added to the evaluation that is based on the total number of unstable or painful scars.  See Id., Note (2).

Other potentially applicable codes in this case are Diagnostic Codes 7801 and 7802. Under Diagnostic Code 7801, a 10 percent disability evaluation is assigned when a scar, of an area other than the head, face, and neck, is deep or nonlinear, and involves an area or areas of at least 6 square (sq.) inches (39 square cm.), but less 12 sq. inches (77 sq. cm.).  A 20 percent disability evaluation is warranted for when it involves an area or areas of at least 12 sq. inches (77 sq. cm.), but is less than 72 sq. inches (465 sq. cm.).  A 30 percent disability evaluation is warranted when it involves an area or areas at least 72 sq. inches (465 sq. cm.), but less than 144 sq. inches (929 sq. cm.).  A 40 percent evaluation is warranted when it involves an area or areas is at least 144 sq. inches (929 sq. cm.), or greater.  See 38 C.F.R. § 4.118, Diagnostic Code 7801 (2014).  Note (1) indicates that a deep scar is one associated with underlying soft tissue damage.

Under Diagnostic Code 7802, a 10 percent disability evaluation is assigned when a scar, of an area other than the head, face, and neck, that are superficial and nonlinear, and involves an area or areas at least 144 sq. inches (929 sq. cm.), or greater.  See 38 C.F.R. § 4.118, Diagnostic Code 7802 (2014).  Note (1) indicates that a superficial scar is one not associated with underlying soft tissue damage.

The Veteran asserts that a higher rating is warranted for his pilonidal cysts, coccyx.  The Veteran reported at his March 2011 VA examination that he could feel his scar sometimes while sitting and it was painful if he sat on it too long.  Upon physical examination it was noted that the scar was 2 cm by 0.2 cm in size.  The VA examiner noted that it was a linear scar and there was no pain on exam.  No elevation, depression, edema, inflammation, keloid or adhesions were noted.

The Veteran testified at his August 2014 BVA hearing that he continues to experience discomfort associated with his service-connected disability.

On the basis of the foregoing evidence, the Board will award a 10 percent evaluation for the Veteran's pilonidal cyst, coccyx. 

The Board notes that the Veteran has either one or two scars associated with his pilonidal cyst removal.  The Veteran has competently and credibly stated that his scar is painful, after prolonged sitting. See Layno v. Brown, 6 Vet. App. 465 (1994). The Board finds such lay statements to be highly probative in this case.  Therefore, the Board assigns a 10 percent evaluation for the Veteran's residual scarring for the entire prior on appeal under Diagnostic Code 7804, for one or two painful scars.  See 38 C.F.R. § 4.118, Diagnostic Code 7804.

The Board notes that the Veteran's residual scarring is not shown to be deep, but rather superficial.  The Board therefore finds that Diagnostic Code 7801 is not applicable.  More importantly, even if such were to be applicable, the scars are not shown to total at least 77 sq. cm. or 12 sq. inches in area.  Accordingly, the Board finds that a higher evaluation under Diagnostic Codes 7801 is not warranted for the period on appeal.  See 38 C.F.R. § 4.118, Diagnostic Code 7801.

The Board has specifically considered Diagnostic Code 7804, Note (2).  The Board has not assigned an added 10 percent because it specifically finds that there is no evidence that the Veteran's residual scarring is unstable.  The Board concedes the Veteran's scars are painful during the period on appeal and has assigned the appropriate 10 percent evaluation. 

Additionally, with respect to an extraschedular rating under 38 C.F.R. § 3.321 for his increased disability claims, the applicable rating criteria reasonably describe the Veteran's disability level and symptomatology, and provide for higher ratings for additional or more severe symptoms than currently shown by the evidence.  The rating criteria are thus adequate to evaluate the disability, and referral for consideration of an extraschedular rating is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Board further notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

Accordingly, the Board finds that a 10 percent evaluation, but no higher, is warranted for the Veteran's pilonidal cyst, coccyx.  See 38 C.F.R. §§ 4.7, 4.118, Diagnostic Codes 7801, 7802, 7804, 7805. In so reaching that conclusion, the Board has considered the benefit-of-the-doubt doctrine in this case, but finds that the preponderance of the evidence is against assigning ratings higher than assigned herein. See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).
II. Duties to Assist and Notify

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

With respect to the Veteran's increased rating claim, this claim arises from his disagreement with the initial rating following the grant of service connection.  Once service connection is granted, the claim is substantiated.  Therefore, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's available service treatment records and medical records have been obtained.  Moreover, the Board has reviewed the Veteran's Virtual VA (VVA) claims file and Veterans Benefits Management System (VBMS) file.  The Veteran has also not identified any additional outstanding evidence that could be obtained.  

The Veteran was afforded a VA examination in March 2011.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted.  VAOPGCPREC 11-95.  Here, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disability since the most recent examination.  

The Board finds the above examination to be thorough and adequate upon which to base decisions with regard to the Veteran's claim.  The examiner personally interviewed and examined the Veteran, including eliciting a history from the Veteran, and together provide the information necessary to evaluate his disability under the applicable rating criteria.

Discussion of the Veteran's August 2014 Veterans Law Judge (VLJ) hearing is also necessary.  The individual presiding over a hearing must comply with the duties set forth in 38 C.F.R. § 3.103(c)(2).  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  These duties consist of (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked.  They were met here.  The issue on appeal was considered at the hearing.  With respect to this particular issue, additional evidence regarding was not identified. The Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

The Board concludes that all the available records and medical evidence have been obtained in order to make adequate determination as to this claim.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

An initial 10 percent evaluation, but no higher, for a pilonidal cyst, coccyx, is granted, subject to the laws and regulations governing the payment of monetary benefits.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's remaining claims so that he is afforded every possible consideration.  

Acquired Psychiatric Disability-  The Veteran asserts that he suffers from PTSD from in-service stressors including personal assault.  

The Veteran underwent a VA psychiatric examination in March 2011.  The VA examiner concluded that the Veteran did not have a diagnosis of PTSD. Rather, she diagnosed the Veteran with a major depressive disorder.  The VA examiner opined that the Veteran's in-service stressors were less likely than not a cause of his depressive disorder, providing evidence against this claim.

However, as noted above, the Veteran's claim has been broadened to encompass all mental health diagnoses he has been diagnosed with during the pendency of the appeal.  The Veteran has a confirmed diagnosis of a generalized anxiety disorder during the appellate period.  Moreover, the Veteran sought treatment for anxiety, shortly after service.  See July 1998 VA treatment record. 

Given that the Veteran has been diagnosed with a generalized anxiety disorder during the pendency of the appeal and that he was treated within a year following separation from service for anxiety, an etiological opinion regarding whether this specific diagnosis is related to service is necessary.

Neck and Headache Disabilities-  The Veteran initially underwent a VA examination in June 2011 to address his neck disability claim.  The VA examiner provided a negative etiological opinion, primarily noting that post military medical records had not shown chronic neck symptomatology until 2009.  However, the Board notes that the Veteran has recently submitted a letter from his massage therapist stating that the Veteran began receiving treatment for neck issues as early as 2005.

The Veteran submitted an August 2012 statement from his private treating physician indicating that the Veteran had a well-documented fall in July 1994 and that the Veteran had suffered an assault in September 1994.  The private treating physician noted that the Veteran's injuries occurred in the Navy and can continue to his ongoing complaints of degenerative disc disease and neck pain.  The private examiner did not mention the Veteran's February 1994 and March 1997 in-service treatment for popping in his neck. 

The Veteran was subsequently accorded a June 2013 VA examination.  Although the VA examiner provided a negative etiological opinion, she rationalized that "muscular strains are transient and are now associated with the development of degenerative disc disease."  

It is unclear if this was a typographical error.

Given the in-service treatment for the Veteran's neck, the recently submitted evidence demonstrating post-service treatment for his neck occurring sooner than previously noted, and the confusing June 2013 VA medical opinion, the Board finds that a remand is necessary.

Although the Veteran has not yet been service-connected for a neck disability, he claims that his headache disability is either directly related to service, or may be secondary to his neck disability.  In July 2013, the Veteran underwent a VA examination that addressed his headaches.  This examination is not adequate.  Specifically, although the July 2013 VA examiner concluded that the Veteran's headache disability was not related to his neck disability, the examiner did not discuss whether the Veteran's neck disability aggravated (worsened) his headache disability.  38 C.F.R. § 3.310(b).  

As the Veteran's claim for a neck disability is being remanded, the Board finds that an aggravation opinion should additionally be obtained. 

The Veteran has additionally claimed entitlement to TDIU.  This claim is inextricably intertwined with his remanded claims.  Therefore, the Board will not issue a decision on this claim at this time.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are 'inextricably intertwined' when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).

Accordingly, the case is REMANDED for the following actions:

1. The Veteran should be scheduled for an additional VA psychiatric examination.  The VA examiner is asked to address the following question:
	
Whether it is at least as likely as not (a 50 percent probability of greater) that any diagnosed psychiatric disorder, to include any diagnosed during the period on appeal (generalized anxiety disorder), either began during or was otherwise caused by the Veteran's military service.  

The claims file must be made available to and reviewed by the examiner.  The psychiatrist must provide a complete rationale for all opinions offered.  

2.  Arrange for the Veteran to undergo a VA examination to determine the nature and etiology of his neck disability and its relationship, if any, to his military service, or any incident thereof, including noted in-service treatment for neck issues.  Any necessary testing should be conducted.  The claims file must be reviewed in conjunction with such the examination, and the examiner must indicate that such review occurred.  

a. The examiner should provide an opinion as to whether it is at least as likely as not (i.e., there is at least a 50% probability) that his neck disability had its clinical onset during the Veteran's active duty service or within one year of service discharge, or is otherwise etiologically related to his active service. 



b. Whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's headache disability is caused by his neck disability.  

c. Whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's headache disability is aggravated by his neck disability. 

The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.  

Any opinion(s) offered should be accompanied by a clear rationale consistent with the evidence of record.  If the examiner finds it impossible to provide any part of the requested opinions without resort to pure speculation, he or she should so indicate and provide a rationale as to why such a finding is made. 

3.  This is a complex case.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


